COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-287-CV





IN RE KENT ALTONIO ROGERS	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and is of the opinion that relief should be denied as moot.  The district clerk has filed relator’s motion for DNA testing and request for appointment of counsel, and the trial court has appointed counsel to represent relator in his application for DNA testing.  Accordingly, relator's petition for writ of mandamus is denied as moot.



PER CURIAM





PANEL A:	CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.



DELIVERED: September 8-, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.